DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to claim 7, the recitation “shielding coils are similarly arranged to the gradient coil” is considered indefinite since the claim depends on claim 1 and claim 1 and claim 7 fail to discloses any details about particular arrangement of the gradient coil in the MR system in order for one of ordinary skill in the art to understand how will the shield be arranged compared to the gradient. Applicant is reminded that claims 3-6 are the claims directed to the gradient coil arrangement. For purpose of examination, the examiner will interpret the limitation as just been present in any configuration or arrangement. 
Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 12, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damadian et al (US 5,490,513 A).
With respect to claims 1, 9, 12 and 13, Damadian discloses a gradient system for a magnetic resonance imaging system comprising: at least two examination areas (see Figure 1, showing apertures #2 for each patient handling systems having patients #8a- #8b considered as different examination areas) using a common basic magnetic field and a number of gradient coils in the at least two examination areas (Column 3, lines 45-64), and 5a gradient controller configured to control electric current flowing through at least two gradient coils, for similar gradient axes in different examination areas, in a temporal synchronous manner (implicitly taught in Column 3, lines 45-64 since a gradient is known to need a current control device to 
As matter of reference, not to be construed as a secondary reference for rejection purposes; and instead, only for support of the implicit teachings of Damadian, see Biber 2016/0238681 disclosing a control unit #22 for controlling a gradient pulse generator #26 and distribute the selected current through matrix unit #28 to the gradients simultaneously (see paragraph 0024).
With respect to claim 1515, Damadian discloses the basic field magnet is located between adjacent examination areas of the at least two examination areas (see magnet #1 in Figure 1 between patient handling systems having patients #8a- #8b), a single gradient coil for a gradient axis being connected with a group of basic field magnets (Column 3, lines 45-64).   
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Damadian et al (US 5,490,513 A) in view of Biber et al (US 2016/0238681 A1).
With respect to claims 2 and 14, Damadian discloses a group of gradient coils for a similar gradient axis (Column 3, lines 45-64) in different examination areas (see Figure 1, showing apertures #2 for each patient handling systems having patients #8a- #8b considered as different examination areas), Furthermore, Damadian discloses the claimed invention as stated above  except for specifying that the gradient coils of the group being 10electrically connected in a series and/or parallel, the group of gradient coils being powered by a single power unit, wherein the gradient coils for a similar gradient axis in all examination areas are powered by one single power unit.  However, Biber discloses the gradient coils of the group being 10electrically connected in a series and/or parallel (see paragraph 0025 disclosed the connection of gradients in series), the group of gradient coils (see Figure 2, gradients # 18 individually named as C1,a - C3,b) being powered by a single power unit, wherein the gradient coils for a similar gradient axis in all examination areas are powered by one single power unit (powered by single unit #28). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have the gradient coils of the group being 10electrically connected in a series and/or parallel, the group of gradient coils being powered by a single power unit, wherein the gradient coils for a similar gradient axis in all examination areas are powered by one single power unit as taught by Biber with Damadian’s gradient control system for the purpose of providing further details about the gradient system regarding how the coils are connected and the mechanism through which it operates in order to perform its function of applying a gradient field to the patient for examination of the patients. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Damadian et al (US 5,490,513 A) in view of Daubin et al (US 4,668,915).
With respect to claim 57, Damadian discloses the claimed invention as stated above except for having a field shim coils and/or active shielding coils, wherein the magnetic field shim coils and/or the active shielding coils are similarly arranged to the gradient coils.  However, Daubin discloses having a field active shielding coils arranged (Column 3, lines 30-42). Therefore, it would have been obvious to one of ordinary skill in art at the time the invention was filed to have active shielding coils as taught by Daubin with Damadian’s system for the purpose of avoiding interference between the other electrical coil components of the system. 

Allowable Subject Matter
Claims 3-6, 8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art cited in the PTO 892 not relied upon discloses MR systems with more than one bore for examining more than one patient simultaneously and regular MR systems having gradient coils. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866